DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 6-9, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “...to determine a number of the plurality of sub-regions based on a complexity of the image.”  However, the specification does not define or how to evaluate “a complexity of the image.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1, 4, 5, 10, 11, 13, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication 2016/0335957) in view of Lee (US Publication 2014/0184671).
Regarding independent claim 1, Park teaches a circuit for driving a display panel to display an image with an improved homogenization effect, wherein the display panel comprises a plurality of pixels, the circuit comprising an image information extraction sub- circuit and a compensation processing sub-circuit, wherein: 
the image information extraction sub-circuit is configured to extract, and to send to the compensation processing sub-circuit, display information corresponding to each of the plurality of pixels based on the image; and the compensation processing sub-circuit is configured: to divide a display region of the display panel into a plurality of sub- regions; to obtain, based on the display information of each of the plurality of pixels, an average brightness value of each of the plurality of sub-regions to thereby obtain a group of average brightness values corresponding respectively to the plurality of sub-regions; (In [0108], Park teaches of dividing the display panel, 100 into pixel groups and determining an average brightness of each pixel group by using a ratio between minimum and maximum luminance of  the pixels located within the pixel group. Using a ratio of the minimum and maximum brightness across all the pixel groups, an average luminance uniformity (SRU) is determined [0107-0108]).  The portions of the display panel which provide the above calculations and data, are considered the portions of the units in Fig. 3 as well as the portion of the device which provides the pixel luminance to block, 440);
Although Park teaches of calculating group average brightness values and determining an average luminance uniformity (short range uniformity, SRU) derived by averaging a minimum and maximum value of the group brightness values and also teaching of compensating pixel data to provide uniformity in the display ([0086, 0091]), Park does not explicitly teach:
to determine whether a compensation is needed for displaying the image based on a uniformity of the group of average brightness values; and if so, to compensate display brightness levels of each of the pixels to be lightened in each of the plurality of sub-regions to thereby obtain compensated display information corresponding to each of the plurality of pixels....
However, in the field of displays using short range uniformity ([0055, 0067]), Lee discloses of using a brightness trend line across the display panel based on the brightness data of all the pixels in the display panel and using the trend line to compensate pixels across the panel (See Figs. 4A/4B/4C, 5A-5B) based on short range uniformity.
Park teaches a base process/product of a display panel that compensates pixel data based on dividing the display panel into pixel groups (sub-regions), determining an average brightness of each pixel groups and determining an average brightness across the display panel using all pixel groups (Short Range Uniformity, SRU), which the claimed invention can be seen as an improvement in that the display panel has better uniformity.  Lee teaches a known technique of a display panel that compensates pixel data based on Short Range Uniformity information that is comparable to the base process/product.
Lee’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Park and the results would have been predictable and resulted in determining whether a compensation is needed for displaying the image based on a uniformity of the group of average brightness values; and if so, to compensate display brightness levels of each of the pixels to be lightened in each of the plurality of sub-regions to thereby obtain compensated display information corresponding to each of the plurality of pixels, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
...such that the uniformity of the group of average brightness values corresponding respectively to the plurality of sub-regions is improved (Based on the teachings provided by the combination of Park and Lee, compensating the pixel values based on the group of average brightness values, provides uniformity across the display).
Regarding dependent claim 4, Park, as modified by Lee, discloses the circuit of claim 1, wherein:
the uniformity of the group of average brightness values is calculated by (Xmin /Xmax) where Xmin and Xmax respectively represents a minimum brightness value and a maximum brightness value among the group of average brightness values (Park discloses in [0108] of calculating group uniformities based on a ratio between the minimum luminance and maximum luminance which are averaged to determine an average luminance uniformity. Further on, in [0109-0110], Park indicates of providing compensation based on a variation difference when compared to an acceptable luminance variation).
Although the combination of Park and Lee do not explicitly disclose calculating the group of average brightness values as a percentage by taking (Xmin /Xmax) * 100%, changing a ratio into a percentage is based on simple math that is well-known.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the calculation of the group of average brightness values, as disclosed by the combination of Fu and Park; to convert a numerical value using well-known math to provide a group of average brightness values in the form of (Xmin /Xmax) * 100%.
Regarding dependent claim 5, Park, as modified by Lee, discloses the circuit of claim 4, wherein:
the compensation processing sub-circuit is configured to determine that a compensation is needed for displaying the image if the uniformity of the group of average brightness values is smaller than 80%, or that a compensation is not needed if otherwise (In [0108], Park discloses of comparing the average luminance uniformity to a maximum acceptable luminance variation and adjusting the input grayscale values.  When the uniformity is below a luminance variation, the grayscale values are adjusted.  Although Park does explicitly disclose a percentage and exactly the value, 80%, as a threshold for determining compensation.  Park does indicate a threshold value to determine compensation.  Incorporation the use of the well-known operation of converting a ratio to percentages, the combination of Park, Lee and the well-known knowledge, provides a compensation process using percentages.
Additionally, although the combination of references do not disclose the explicit use of 80%, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 80% because Applicant has not disclosed that 80% provides an advantage, is used for a particular purpose, or solves a stated problem versus the use of another percentage.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with other average brightness value thresholds to determine compensation.  Therefore, it would have been an obvious matter of design choice to explicitly use, 80% as an average brightness value.
Regarding dependent claim 10, Park, as modified by Lee, discloses the circuit of claim 1, wherein:
the compensation processing sub-circuit is configured to compensate the display brightness levels of each of the pixels to be lightened in each of the plurality of sub-regions by compensating at least one of an effective light output area or an input voltage of each of the pixels to be lightened in each of the plurality of sub- regions (Park discloses compensating pixel(s) when needed to, compensate an effective light output area (sub-region) See claim 1).
Regarding dependent claim 11, Park, as modified by Lee, discloses the circuit of claim 10, wherein the display information corresponding to each of the plurality of pixels comprises an input voltage for each of the plurality of pixels, wherein:
the compensation processing sub-circuit is configured to compensate an input voltage of each of the pixels to be lightened in each of the plurality of sub-regions to thereby obtain a compensated input voltage for each of the plurality of pixels (Park discloses in [0108] of calculating group uniformities based on a ratio between the minimum luminance and maximum luminance which are averaged to determine an average luminance uniformity. Further, on, in [0109-0110], Park indicates of providing compensation based on a variation difference when compared to an acceptable luminance variation.  Additionally, to provide compensation, Park discloses of adjusting the data voltage provided to all pixels within the pixel groups effectively changing the luminance level of the pixel groups.  See [0092-0109] and the teachings of achieving uniformity by adjusting pixel voltages (input grayscale values).
Regarding dependent claim 13, Park, as modified by Lee, discloses the circuit of claim 1, further comprising:
a controlling sub- circuit, configured to receive the display information or the compensated display information corresponding to each of the plurality of pixels from the compensation processing sub-circuit, and to drive a display panel to display the image based on the display information or the compensated display information corresponding to each of the plurality of pixels (See Park, Fig. 3).
Regarding dependent claim 14, Park, as modified by Lee, discloses a display apparatus, comprising a display panel, the display panel comprising:
a plurality of pixels in a display region of the display panel; and the circuit of claim 1 (Park, display panel having plurality of pixels and circuit of claim 1).
Claim 23 has similar limitations to claim 1 and is rejected in the same manner using the same prior art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication 2016/0335957) in view of Lee (US Publication 2014/0184671) and in further view of Rogers (US Publication 2003/0103046).
Regarding dependent claim 2, Park, as modified by Lee, discloses the circuit of claim 1, wherein the compensation processing sub-circuit is further configured, before dividing a display region of the display panel into a plurality of sub-regions, (As cited in claim 1, Park teaches of dividing up a display region into a plurality of sub-regions);
Although Park teaches of providing a plurality of sub-regions, Park does not explicitly teach:
to determine a number of the plurality of sub-regions based on a complexity of the image
However, in the field of displays, Rogers discloses in [0076], or dividing a screen into any number of sectors (sub-regions) depending on a type of color scheme used for an image frame and indicates using a higher bit color scheme, divides the screen into a higher number of sectors.
Park/Lee discloses a base process/product of a circuit for a display panel, which divides the display region into a plurality of sub-regions, which the claimed invention can be seen as an improvement in the uniformity of the display.  Rogers teaches a known technique of dividing a display screen into a number of sectors (sub-regions) based on the complexity (bit color scheme) of the image frame that is comparable to the base process/product.
Rogers’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Park/Lee and the results would have been predictable and resulted in the display screen divided into sub-regions based on the complexity of an image, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Claims 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication 2016/0335957) in view of Lee (US Publication 2014/0184671), Ahn (US Publication 2016/0203774), Sakaigawa (hereinafter “Saka”) (US Publication 2016/0163271) and in further view of Lee2 (US Publication 2005/0231534).
Regarding dependent claim 12, Park, as modified by Lee, Ahn and Saka, discloses the display apparatus of claim 10, but does not explicitly disclose. wherein:
each of the plurality of pixels in the display panel comprises a primary pixel and at least one compensating pixel, wherein: the compensation processing sub-circuit in the circuit of the display panel is configured to turn on or off one or more of the at least one compensating pixel to thereby compensate an effective light output area....
However, in the field of displays, Lee2 discloses of using a compensating white pixel, WP to improve the optical efficiency and luminance (effective light output area) of the total pixel area comprising primary pixels, red, blue and green ([0083, 0009].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display panel in the combination of references having sub-regions comprising pixels; to include the use of a compensating pixel along with primary pixels, as disclosed by Lee2, to improve optical efficiency.
each of the plurality of pixels in the display panel comprises a primary pixel and at least one compensating pixel, wherein: the compensation processing sub-circuit in the circuit of the display panel is configured to turn on or off one or more of the at least one compensating pixel to thereby compensate an effective light output area of each of the pixels to be lightened in each of the plurality of sub-regions (The combined teachings of references discloses the above limitations).
Regarding dependent claim 17, Park, as modified by Lee, Ahn and Saka, discloses the display apparatus of claim 15, but does not explicitly disclose. wherein:
each of the plurality of pixels in the display panel comprises a primary pixel and at least one compensating pixel, wherein: the compensation processing sub-circuit in the circuit of the display panel is configured to turn on or off one or more of the at least one compensating pixel to thereby compensate an effective light output area....
However, in the field of displays, Lee2 discloses of using a compensating white pixel, WP to improve the optical efficiency and luminance (effective light output area) of the total pixel area comprising primary pixels, red, blue and green ([0083, 0009].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display panel in the combination of references having sub-regions comprising pixels; to include the use of a compensating pixel along with primary pixels, as disclosed by Lee2, to improve optical efficiency.
each of the plurality of pixels in the display panel comprises a primary pixel and at least one compensating pixel, wherein: the compensation processing sub-circuit in the circuit of the display panel is configured to turn on or off one or more of the at least one compensating pixel to thereby compensate an effective light output area of each of the pixels to be lightened in each of the plurality of sub-regions (The combined teachings of references discloses the above limitations).
Regarding dependent claim 19, Park, as modified by Lee, Ahn, Saka and Lee2, discloses the display apparatus of claim 17, further comprising a side-in light source over one side of the display panel and configured to provide substantially parallel lights through the one side into the display panel, wherein: 
the plurality of sub-regions in the display panel are arranged in a matrix having rows and columns, wherein the rows are substantially in parallel to, and the columns are substantially perpendicular to, a direction of the lights transmitted in the display panel, wherein: the compensation processing sub-circuit in the circuit of the display panel is configured to compensate an effective light output area of each of the pixels to be lightened in each of the plurality of sub-regions of a same row based on a distance of the each of the pixels to the side-in light source (The combination of references discloses all the above limitations as outlined in claims 15 and 17 to compensate an effective light output area of the pixels using a white (compensating) pixel).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication 2016/0335957) in view of Lee (US Publication 2014/0184671), Ahn (US Publication 2016/0203774) and in further view of Sakaigawa (hereinafter “Saka”) (US Publication 2016/0163271).
Regarding dependent claim 15, Park, as modified by Lee, discloses the display apparatus of claim 14, further comprising:
Although Park and Lee disclose the use of a display panel, they do not explicitly disclose:
a side-in light source over one side of the display panel and configured to provide substantially parallel lights through the one side into the display panel, wherein: the plurality of sub-regions in the display panel are arranged in a matrix having rows and columns, wherein the rows are substantially in parallel to, and the columns are substantially perpendicular to, a direction of the lights transmitted in the display panel, wherein:
However, in the same field of endeavor, Ahn discloses a display panel having a side-in light source, LA2 to provide parallel light through one side of the display and providing sub-regions (BLn) in the display panel arranged in a matrix of rows and columns in respect to the direction of light.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display panel in the combination of Park and Lee; to include the feature of having a side-in light source over one side of the display panel and configured to provide substantially parallel lights through the one side into the display panel, wherein: the plurality of sub-regions in the display panel are arranged in a matrix having rows and columns, wherein the rows are substantially in parallel to, and the columns are substantially perpendicular to, a direction of the lights transmitted in the display panel, as disclosed by Ahn, to provide an edge lit display.
Although the combination of Park, Lee and Ahn provides an edge lit (side-in light source) display, they do not explicitly disclose:
the compensation processing sub-circuit in the circuit of the display panel is configured to compensate an input voltage of each of the pixels to be lightened in each of the plurality of sub-regions of a same row based on a distance of the each of the pixels to the side-in light source
However, in the same field of endeavor, Saka discloses in [0106-0108] of dividing the display area into several blocks according to the distance from the side-in light source, 60 and controlling the drive voltage to the pixel electrodes of those blocks based on the distance.  Wherein pixels in blocks closest to the light source receive a lower voltage than those further from the light source.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display panel having a side-in light source and providing a plurality of sub-regions in respect to the side-in light source, as disclosed by the combination of references, to include the feature of having a compensation processing sub-circuit in the circuit of the display panel is configured to compensate an input voltage of each of the pixels to be lightened in each of the plurality of sub-regions of a same row based on a distance of the each of the pixels to the side-in light source, as disclosed by Saka, to provide improved visibility ([0006]).
Regarding dependent claim 16, Park, as modified by Lee, Ahn and Saka, discloses the display apparatus of claim 15, wherein the compensation processing sub-circuit in the circuit of the display panel is configured to compensate an input voltage of each of the pixels to be lightened in each of the plurality of sub- regions of a same row by at least one of: 
reducing an input voltage of a pixel to be lightened relatively close to the side-in light source; or increasing an input voltage of a pixel to be lightened relatively far away from the side-in light source (See teachings of Saka in claim 15 in view of the rows/columns in the combination of references).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693